Citation Nr: 1545518	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  05-38 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbosacral strain.

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1977 to December 1981, followed by service in the Naval Reserves with periods of active duty for training (ACDUTRA) in May 1983 and July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.

The case was remanded in September 2009 to obtain Social Security Administration SSA) records; in October 2011 to obtain additional treatment records and afford the Veteran a VA examination; and in April 2015 to obtain additional treatment records and an addendum medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A cervical spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a cervical spine disorder did not develop as a result of any incident during service, including the service-connected lumbosacral strain. 

2.  A thoracic spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a thoracic spine disorder did not develop as a result of any incident during service, including the service-connected lumbosacral strain.



CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbosacral strain.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015); 38 C.F.R. § 3.310 (2006).

2.  A thoracic spine disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbosacral strain.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in February 2004, March 2004, February 2006, February 2012, and July 2015 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  An April 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  As discussed in the Introduction, the case was remanded to obtain the Veteran's SSA records.  A response received in November 2009 shows that SSA presently had no medical on file or was unable to locate the medical record.  A formal finding of unavailability was prepared in January 2010.  A pertinent VA examination was obtained in April 2014 with June 2014 and August 2015 addendum opinions.  38 C.F.R. § 3.159(c)(4).  The VA examination with addendums obtained in this case is sufficient, as the April 2014 examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  While the author of the August 2015 opinion did not examine the Veteran, they did review the claims file which contained the April 2014 examination.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014); 38 C.F.R. § 3.6 (2015).  The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply in the absence of the appellant securing Veteran status for the particular period in question.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Cervical Spine

The Veteran's September 1977 enlistment examination revealed a clinically normal spine.  In his report of medical history, he denied symptoms of arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.  No records pertaining to a 1979 injury in which the Veteran fractured a finger on his left hand show any cervical spine complaints.  His August 1981 separation examination continued to reveal a clinically normal spine.  The Veteran reported a left hand injury in December 1979; he did not report a neck injury.  In his report of medical history, he denied symptoms of arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  However, he did report recurrent back pain.  The Veteran indicated that his back hurt while sleeping.  He did not specifically address his neck and did not report having injured his cervical spine at any time in service.  The Veteran's STRs do not show any diagnosis of, or treatment for, his cervical spine.  There is no indication of any injuries to his cervical spine.  

A March 1982 VA examination shows that the Veteran reported having cramps in his lower back.  No cervical spine complaints were made.

At a VA examination in March 1983, the Veteran reported having pain in his lower back.  Again, no cervical spine complaints were made.

STRs during his reserve service include examinations in February 1984 and October 1984 that showed a clinically normal spine.  Reports of medical history dated in February 1984 and October 1984 show that the Veteran continued to deny symptoms of arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  He did report recurrent back pain.  

At a VA examination in February 1985, the Veteran reported lower back pain.  X-rays of his cervical spine showed some straightening of the normal lordosis, which also could be due to positioning for the film.  No arthritis was noted in this report.  

A VA examination in September 1986 shows that the Veteran reported having neck pain and stiffness. 

A September 1986 examination during the Veteran's reserve service continued to show a clinically normal spine.  A report of medical history dated in September 1986 show that he denied symptoms of arthritis, rheumatism, or bursitis; bone, joint, or other deformity; as well as recurrent back pain.  Cervical CT scans in June 1986 and October 1986 were reported to be within normal limits, while X-rays in September 1986 were also normal.  A November 1986 record reveals that the Veteran reported injuring his finger in service in 1979 and that in June 1986, it began to get worse and he started having problems and symptoms in his neck.  A December 1986 record shows that the Veteran was seen by a private physician for back problems.  Outpatient therapy was reported as improving the neck area.  

A January 1987 record shows that the Veteran complained of cervical pain; X-rays showed that no significant osseous abnormality was seen and alignment and curvature were not remarkable.  A February 1987 record shows that the Veteran was being seen for neck injuries that he related to a fall in service in 1979.  A letter from W.W., M.D. dated in February 1987 shows that the Veteran's history would indicate that he had not been pain free in the neck since the 1979 injury.  He opined that for that reason, he felt that the fall was a cause in the factor of his symptomatology.  A July 1987 record reveals that X-rays were essentially unremarkable.  A November 1987 examination for his reserve service continued to show a clinically normal spine.  His report of medical history dated in November 1987 shows a denial of arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  The Veteran again reported recurrent back pain.

At a hearing in December 1987, the Veteran testified that during the in-service injury, he fell backward, "sort of hitting my hip and head."  December 1987 Hearing Transcript (T.) at 3.  The Veteran testified that he did not really experience any problems with his neck until 1986.

The Veteran reported that his neck ached at an April 1988 VA examination.  He was diagnosed with significant problems involving the neck with strong suggestions of disc degeneration.  X-rays showed some slight degree of lateral flexion.  It was questioned whether the Veteran had in the past a lateral flexion injury.  No arthritis was diagnosed in the X-ray report.  

A March 1989 record indicates that the Veteran reported experiencing pain since the 1979 fall.  Records in October 1990 show diagnoses of diffuse myofascial complaints and cervicalgia; an MRI that month showed disc bulges.  The Veteran was seen for treatment of his neck and low back in December 1990.  He gave a history of a sports injury in 1979 that resulted in an injury to his low back.  A September 1991 record reveals that the Veteran had pain in his neck since multiple injuries, falls, and motor vehicle accident.  

The findings of a Physical Evaluation Board in October 1991 shows that the Veteran was not physical qualified for service, in part, because of chronic neck and lumbar pain probably secondary to post traumatic injury in 1979 and herniated nucleus pulposus at C5-6, C6-7, and C7-T1.  

A history of scoliosis was noted in December 1991.  A February 1992 treatment record shows a diagnosis of myofascial pain syndrome involving his neck.  X-rays in February 1997 showed cervical thoracic scoliosis; otherwise was a negative exam.  

The first confirmed diagnosis of arthritis was when the Veteran was diagnosed with degenerative disc disease of the cervical spine and cervical osteoarthritis at a December 1997 VA examination.  The Veteran reported injuring himself in 1979 when he slipped and fell backward while playing softball, striking his low back and neck.  

X-rays in January 1998 showing osteoarthritis was noted to be a definite interval change when compared with previous examination in January 1987.  

The Veteran was again diagnosed with osteoarthritis and degenerative disc disease at a VA examination in August 2000.  In an addendum February 2001 medical opinion, in discussing the Veteran's lumbosacral spine, the examiner opined that the types of changes seen in the Veteran's X-rays and CT scans were usually traumatic in origin and took many years to develop.  The examiner opined that the Veteran had history of injury and fall in 1979, so those changes were most likely related to that injury.  The examiner also opined that the Veteran's neck problems were most likely related to in-service injury.  

Statements from the Veteran's sisters dated in June 2007 show that the Veteran has had pain since service.  

The Veteran was afforded a VA examination in April 2014.  He was diagnosed with degenerative joint disease with diagnosis date of 1998.  The Veteran reported having had chronic pain since discharge from service.  The examiner noted that 1998 X-rays showed degenerative joint disease.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the entity was first documented in 1998 or so per history and imaging; that was several years after discharge.  The examiner also opined that the condition was less likely than not proximately due to or the result of the service-connected lumbar spine disability.  The rationale was that there was no etiological connection between the lumbar spine and later seen degenerative joint disease in the cervical spine per imaging.  The examiner opined that those were most likely changes seen with age.  The examination report shows that a positive opinion was also provided.  Consequently an addendum opinion was obtained in June 2014.  The examiner provided a positive nexus for the Veteran's lumbar spine, but reiterated the negative opinion for the cervical spine.  

An addendum opinion from a different examiner was obtained in August 2015.  The examiner opined that the condition was likely than not proximately due to or the result of the service-connected lumbar spine disability.  The rationale was that there was no convincing evidence in the scientific literature to suggest that lumbosacral strain caused or aggravated cervical spine disorder.  

Based on a review of the evidence, the Board concludes that service connection for a cervical spine disorder is not warranted.  Although the Veteran reported having an in-service injury and has a current diagnosis of a cervical spine disorder, the evidence does not show that a cervical spine disorder is related to his military service, to include being secondary to his service-connected lumbosacral strain.    

Beginning with service connection on a direct basis, although the Veteran has reported having an in-service injury, the evidence fails to show that a cervical spine disorder was incurred in service or is related to an in-service event, injury, or disease.  Initially, regarding the claimed injury, the Veteran's STRs fail to show any cervical spine related complaints.  The Veteran's STRs show treatment for a fractured finger resulting from his injury, but are silent for any neck or cervical spine complaints.  In his August 1981 separation examination, the Veteran specifically reported injuring his left hand, but made no such complaints as to his cervical spine.  Moreover, while the Veteran reported having recurrent back pain in his separation medical history, he reported that his back hurt while sleeping, and did not make any comments referencing a cervical spine or neck injury in 1979.  Additionally, although the Veteran reported injuring his cervical spine in 1979 in some of his treatment records as discussed above, a November 1986 record, as well as the Veteran's testimony at the December 1987 hearing, show that he reported that his neck pain did not start until 1986.  

The Veteran's STRs and post-service records otherwise fail to show that the onset of a cervical spine disorder occurred during service.  VA examinations following his period of active duty in March 1982 and March 1983 show that the Veteran reported lower back pain, but made no comments as to cervical spine problems.  Although records in the mid to late 1980s show treatment for neck pain, examinations during the Veteran's reserve service in the 1980s repeatedly showed a clinically normal spine.  Additionally, X-rays and CT scans in 1986 and 1987 were essentially normal.  In this case, the contemporaneous service records weigh against any finding of an in-service cervical spine injury in 1979 or that the onset of a currently diagnosed cervical spine disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The opinion of the April 2014 VA examiner shows that a currently diagnosed cervical spine disorder is not related to the Veteran's military service.  Rather, the examiner's opinion shows that the Veteran's degenerative joint disease was most likely age-related.  As such opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  

The Board acknowledges the positive opinions from Dr. W.W. in February 1987 and from the 2001 VA examiner.  However, the Board accords these opinions less value than that of the 2014 examiner.  As discussed above, the evidence does not support a finding that the Veteran actually incurred a cervical spine injury in 1979.  Since both these opinions are based on an inaccurate factual premise, the Board finds that they lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Consequently,  the Board concludes that service connection based on Dr. W.W.'s and the 2001 examiner's opinions, when considering the overall evidence of record, is not warranted.  

Similarly, although the Veteran was found disqualified for service in 1991 based, in part, on his cervical spine problems, which were opined to be related to a 1979 injury, the evidence does not support a finding that the Veteran actually incurred a cervical spine injury in 1979.  Therefore, this also does not support a finding of service connection.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected lumbosacral strain either caused or aggravated a cervical spine disorder.  The only opinions as to secondary service connection are those of the 2014 and 2015 examiners.  Such opinions are supported by rationales and are uncontradicted.  In this case, no medical professional has provided any opinion that a cervical spine disorder is caused or aggravated by the service-connected lumbar spine disability.  None of the Veteran's treatment records contains any such opinion.  Therefore, the evidence does not support a finding of service connection on a secondary basis.  

The overall evidence of record weighs against a finding of a cervical spine disorder being associated with the Veteran's active duty, to include being secondary to the service-connected lumbosacral strain.  Without competent evidence of an association between a cervical spine disorder and his active duty, to include being secondary to the service-connected lumbosacral strain, service connection for a cervical spine disorder is not warranted.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  On two occasions as noted above, the Veteran reported that his neck pain began in 1986.  Additionally, the Veteran made no cervical spine complaints during VA examinations in 1982 and 1983.  In this case, the contemporaneous service as well as post-service records discussed in detail above weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the etiology of a cervical spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a cervical spine disorder and the Veteran's active duty, service connection for a cervical spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Thoracic Spine

The Veteran's STRs pertaining to the 1979 injury also do not show any mention of thoracic spine complaints.  The Veteran's STRs during his active duty have already been discussed above and will not be addressed again.  There is no indication of any diagnosis of, or treatment for, a thoracic spine disorder in service.  

The March 1982 and March 1983 VA examinations also do not show any thoracic spine complaints, although the 1982 examination did reveal slight scoliosis of the thoracic and lumbar spine.  

The examinations and reports of medical history during the Veteran's reserve service also were discussed above and will not be repeated.  In addition to those records, a November 1986 record shows that the Veteran had scoliosis in the thoracic area.  A December 1986 record shows that the Veteran was seen by a private physician for back problems.  Outpatient therapy was reported as improving the thoracic area.  The Veteran reported having thoracic pain in January 1987.  

Dr. W.W.'s February 1987 opinion discussed above shows that the Veteran was treated for his neck and back.  It does not specify whether the Veteran's "back" referred to his lumbar or thoracic spine or both.
  
The Veteran's December 1987 hearing testimony does not contain any reference to his thoracic spine.  

An April 1989 record again shows mild thoracic scoliosis.  X-rays of the cervical spine in February 1997 showed cervical thoracic scoliosis, otherwise was a negative exam.  An MRI in April 1999 revealed, in pertinent part, that thoracic vertebral bodies were essentially normal in appearance and minimal spondylotic or disc protrusion.  A VA examination in August 2000 shows a diagnosis of osteoarthritis of the dorsal spine; however, X-rays of the thoracic spine that same month were unremarkable.  The X-ray report shows that it was noted that there was a suggestion of scoliosis, but the Veteran was rotated.  Therefore, it was thought to be positional in nature.  The February 2001 opinion was already discussed above.  

An MRI in January 2002 showed mild degenerative changes.  A September 2002 record shows a diagnosis of ankylosing spondylitis; however, it does not show whether such diagnosis referred to the thoracic spine.  X-rays in connection with a VA examination in May 2003 reveals that minimal degenerative arthritic changes were noted and that there was no significant interval change as of August 2000.  The examiner noted that there were mild degenerative changes of the thoracic spine and diagnosed the Veteran with thoracic spine arthritis unchanged from August 2000.  A March 2006 record shows that the Veteran reported that his symptoms began in 1979 and that they had persisted since then.  He was diagnosed with a thoracic sprain/strain.  

Statements from the Veteran's sisters dated in June 2007 show that the Veteran has had pain since service.  

The Veteran was afforded a VA examination in April 2014.  He was diagnosed with degenerative joint disease with diagnosis date of 2003.  The Veteran reported having had chronic pain since discharge from service.  The examiner noted that there were very few thoracic imaging studies for the Veteran's symptoms in the Veteran's VA treatment records.  The examiner noted that thoracic spine degenerative joint disease had been shown since 2003.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the entity was first documented in 2003 or so per history and imaging; that was several years after discharge.  The examiner also opined that the condition was less likely than not proximately due to or the result of the service-connected lumbar spine disability.  The rationale was that there was no etiological connection between the lumbar spine and later seen degenerative joint disease in the thoracic spine per imagining.  The examiner opined that those were most likely changes seen with age.  The examination report shows that a positive opinion was also provided.  Consequently an addendum opinion was obtained in June 2014.  The examiner provided a positive nexus for the Veteran's lumbar spine, but reiterated the negative opinion for the thoracic spine.  

An addendum opinion from a different examiner was obtained in August 2015.  The examiner opined that the condition was likely than not proximately due to or the result of the service-connected lumbar spine disability.  The rationale was that there was no convincing evidence in the scientific literature to suggest that lumbosacral strain caused or aggravated thoracic spine disorder.  

Based on a review of the evidence, the Board concludes that service connection for a thoracic spine disorder is not warranted.  Although the Veteran reported having an in-service injury and has a current diagnosis of a thoracic spine disorder, the evidence does not show that a thoracic spine disorder is related to his military service, to include being secondary to his service-connected lumbosacral strain.    

Beginning with service connection on a direct basis, although the Veteran has reported having an in-service injury, the evidence fails to show that a thoracic spine disorder was incurred in service or is related to an in-service event, injury, or disease.  Initially, regarding the claimed injury, the Veteran's STRs fail to show any thoracic spine related complaints.  The Veteran's STRs show treatment for a fractured finger resulting from his injury, but are silent for any thoracic or mid-back spine complaints.  In his August 1981 separation examination, the Veteran specifically reported injuring his left hand, but made no such complaints as to his thoracic spine.  Moreover, while the Veteran reported having recurrent back pain in his separation medical history, he reported that his back hurt while sleeping, and did not make any comments referencing a thoracic spine injury in 1979.  The Veteran's STRs and post-service records otherwise fail to show that the onset of a thoracic spine disorder occurred during service.  VA examinations following his period of active duty in March 1982 and March 1983 show that the Veteran reported lower back pain, but made no comments as to thoracic spine problems.  While mild scoliosis was noted in 1986 and 1989, as discussed above, examinations throughout his reserve service repeatedly showed a clinically normal spine.  In this case, the contemporaneous service records weigh against any finding of an in-service thoracic spine injury in 1979 or that the onset of a currently diagnosed thoracic spine disorder began during service.  See Curry at 68.  

The opinion of the April 2014 VA examiner shows that a currently diagnosed thoracic spine disorder is not related to the Veteran's military service.  Instead, the examiner opined that the degenerative joint disease was most likely changes seen with age.  As such opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  

To the extent that the opinions from Dr. W.W. in February 1987 and from the VA examiner in 2001 can be construed as applying to the Veteran's thoracic spine, for the reasons set forth above, the Board accords these opinions less probative value that that of the 2014 VA examiner.  As the Board has found that the evidence does not support a finding that the Veteran actually injured his thoracic spine in service, any opinion relating a currently diagnosed disorder to such injury lacks probative value.  Consequently, when considering all of the evidence of record, these opinions do not support a finding of service connection.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected lumbosacral strain either caused or aggravated a thoracic spine disorder.  The only opinions as to secondary service connection are those of the 2014 and 2015 examiners.  Such opinions were supported by rationales and are uncontradicted.  In this case, no medical professional has provided any opinion that a thoracic spine disorder is caused or aggravated by the service-connected lumbar spine disability.  None of the Veteran's treatment records contains any such opinion.  Therefore, the evidence does not support a finding of service connection on a secondary basis.  

The overall evidence of record weighs against a finding of a thoracic spine disorder being associated with the Veteran's active duty, to include being secondary to the service-connected lumbosacral strain.  Without competent evidence of an association between a thoracic spine disorder and his active duty, to include being secondary to the service-connected lumbosacral strain, service connection for a thoracic spine disorder is not warranted.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As noted above, although scoliosis was noted at the 1982 examination, the Veteran made no thoracic spine complaints during the 1982 and 1983 VA examinations.  Additionally, later evidence consisting of the August 2000 X-rays suggests that scoliosis shown in imaging was thought to be positional in nature as the Veteran was rotated.  Notwithstanding the finding of scoliosis in 1982, the contemporaneous service as well as post-service records discussed above weighs against any finding of a continuity of symptomatology since service.  See Curry at 68.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a thoracic spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a thoracic spine disorder and the Veteran's active duty, service connection for a thoracic spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a thoracic spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a thoracic spine disorder is denied.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbosacral strain is denied.

Entitlement to service connection for a thoracic spine disorder, to include as secondary to the service-connected lumbosacral strain is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


